PER CURIAM: *
Appealing the judgment in a criminal case, Daniel Lopez raises arguments that he concedes are foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir.2009), cert. denied, — U.S.-, 130 S.Ct. 1920, 176 L.Ed.2d 390 (2010), which reaffirmed the holding in United States v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir.2003), that knowledge of drug type and quantity is not an element of the offense under 21 U.S.C. § 841. Lopez’s unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under die limited circumstances set forth in 5th Cm. R. 47.5.4.